DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the sixth tongue-and-groove joint" and "the eighth sixth tongue-and-groove joint".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, it is assumed that the sixth tongue-and-groove joint is referring to the tenth, and the eighth tongue-and-groove joint is referring to the twelfth.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-18 are rejected under 35 U.S.C. 102a(1) as being anticipated by Chiu (US 6497018 B1).
	With respect to claim 1, Chiu discloses a modular cube (figure 5 below) for a vinyl record comprising: a plurality of box walls (figure 2 below); an interlocking mechanism  (tongue and grooves like 51 and 23 figure 2 below); the plurality of box walls comprising a base wall (1 figure 2 below), a cover wall (6 figure 2 below), and a plurality of lateral walls (2, 3, 4, 5 figure 2 below); each pair of adjacent walls (example 1, 5 figure 2 below) from the plurality of box walls comprises an arbitrary wall (example 1 figure 2 below) and an adjacent wall (example 5 figure 2 below); the plurality of lateral walls (2, 3, 4, 5 figure 2 below) being positioned adjacent and perpendicular with the base wall (1 figure 2 below); the plurality of lateral walls (2, 3, 4, 5 figure 2 below) being perimetrically distributed around the base wall (1 figure 2 below); the cover wall (6 figure 2 below) being positioned adjacent and perpendicular with the plurality of lateral walls (2, 3, 4, 5 figure 2 below), opposite to the base wall (1 figure 2 below); and, the arbitrary wall (example 1 figure 2 below) being detachably attached with the adjacent wall (example 5 figure 2 below) by the interlocking mechanism (14, 53 figure 2 below ).  
Examiner Note: The denotation of “example” is to indicate that the adjacent wall and arbitrary wall can be changed to other walls to correspond with the dependents stated arbitrary and adjacent walls stated below.

    PNG
    media_image1.png
    672
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    302
    361
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    227
    356
    media_image3.png
    Greyscale

With respect to claim 2, Chiu discloses the modular cube for a vinyl record as claimed in claim 1 comprising: the arbitrary wall being the base wall (1 figure 2 above); the adjacent wall being a left wall (2 figure 1 above) from the plurality of lateral walls (2, 3, 4, 5 figure 2 above); the interlocking mechanism comprising a first tongue-and-groove joint (11T figure 2 above), a first elongated ledge (11L figure 2 above), a second tongue-and-groove joint (21T figure 2 above), and a second elongated ledge (21L figure 2 above); the first tongue-and-groove joint (11T figure 2 above) being peripherally connected to the base wall (1 figure 2 above); the first elongated ledge (11L figure 2 above) being connected adjacent and along the first tongue-and-groove joint (11T figure 2 above), opposite to the base wall (1 figure 2 above); the second tongue-and-groove (21T figure 2 above) joint being peripherally connected to the left wall (2 figure 2 above); the second elongated ledge (21L figure 2 above) being connected adjacent and along the second tongue-and-groove joint (21T figure 2 above), opposite to the left wall (2 figure 2 above); and, the first tongue-and-groove (11T figure 2 above) joint being engaged into the second tongue- and-groove joint (21T figure 2 above).  
Examiner Note: The rest of the rejection shall contain “T” to denote the tongue and groove and “L” to denote ledge. The exact “T” and “L”, although not directly labeled for other locking mechanism, can be inferred from examples of 11 and 21.
With respect to claim 3, Chiu discloses the modular cube for a vinyl record as claimed in claim 1 comprising: the arbitrary wall being the base wall (1 figure 2 above); the adjacent wall being a right wall (3 figure 2 above) from the plurality of lateral walls (2, 3, 4, 5 figure 2 above); the interlocking mechanism comprising a third tongue-and-groove joint (12T figure 2 above), a third elongated ledge (12L figure 2 above), a fourth tongue-and-groove joint (31T figure 2 above), and a fourth elongated ledge (31L figure 2 above); the third tongue-and-groove joint (12T figure 2 above) being peripherally connected to the base wall (1 figure 2 above); the third elongated ledge (12L figure 2 above) being connected adjacent and along the third tongue-and-groove joint (12T figure 2 above), opposite to the base wall (1 figure 2 above); the fourth tongue-and-groove joint (31T figure 2 above) being peripherally connected to the right wall (3 figure 2 above); the fourth elongated ledge (31L figure 2 above) being connected adjacent and along the fourth tongue-and-groove joint (31T figure 2 above), opposite to the right wall (3 figure 2 above); and, the third tongue-and-groove joint (12T figure 2 above) being engaged into the fourth tongue- and-groove joint (31T figure 2 above).  
With respect to claim 4, Chiu discloses the modular cube for a vinyl record as claimed in claim 1 comprising: the arbitrary wall being the base wall (1 figure 2 above); the adjacent wall being a front wall (5 figure 2 above) from the plurality of lateral walls (2, 3, 4, 5 figure 2 above); the interlocking mechanism comprising a first edge-receiving groove (14 figure 2 above); the first edge-receiving groove (14 figure 2 above) traversing into the base wall (1 figure 2 above); the first edge-receiving groove (14 figure 2 above) being peripherally positioned with the base wall (figure 1 above); and, the front wall (5 figure 1 above) being engaged into the first edge-receiving groove (14 figure 1 above).  
With respect to claim 5, Chiu discloses the modular cube for a vinyl record as claimed in claim 1 comprising: the arbitrary wall being the base wall (1 figure 2 above); the adjacent wall being a rear wall (4 figure 2 above) from the plurality of lateral walls (2, 3, 4, 5 figure 2 above); the interlocking mechanism comprising a second edge-receiving groove (13 figure 2 above); the second edge-receiving groove (13 figure 2 above) traversing into the base wall (1 figure 2 above); the second edge-receiving groove (13 figure 2 above) being peripherally positioned with the base wall (1 figure 2 above); and, the rear wall (4 figure 2 above) being engaged into the second edge-receiving groove (13 figure 2 above).  
With respect to claim 6, Chiu discloses the modular cube for a vinyl record as claimed in claim 1 comprising: the arbitrary wall being a left wall (2 figure 2 above) from the plurality of lateral walls (2, 3, 4, 5, figure 2 above); the adjacent wall being a front wall (5 figure 2 above) from the plurality of lateral walls (2, 3, 4, 5 figure 2 above); the interlocking mechanism comprising a fifth tongue-and-groove joint (23T figure 2 above), a fifth elongated ledge (23L figure 2 above), a sixth tongue-and-groove joint (51T figure 2 above), and a sixth elongated ledge (51L figure 2 above); the fifth tongue-and-groove joint (23T figure 2 above) being peripherally connected to the left wall (2 figure 2 above); the fifth elongated ledge (23L figure 2 above) being connected adjacent and along the fifth tongue-and-groove joint (23T figure 2 above), opposite to the left wall (2 figure 2 above); the sixth tongue-and-groove joint (51T figure 2 above) being peripherally connected to the front wall (5 figure 2 above); the sixth elongated ledge (51L figure 2 above) being connected adjacent and along the sixth tongue-and-groove joint (51T figure 2 above), opposite to the front wall (5 figure 2 above); and, the fifth tongue-and-groove joint (23T figure 2 above) being engaged into the sixth tongue-and- groove joint (51T figure 2 above).  
With respect to claim 7, Chiu discloses the modular cube for a vinyl record as claimed in claim 1 comprising: the arbitrary wall being a right wall (3 figure 2 above) from the plurality of lateral walls (2, 3, 4, 5 figure 2 above); the adjacent wall being a front wall (5 figure 2 above) from the plurality of lateral walls (2, 3, 4, 5 figure 2 above); the interlocking mechanism comprising a seventh tongue-and-groove joint (33T figure 2 above), a seventh elongated ledge (33L figure 2 above), an eighth tongue-and-groove joint (52T figure 2 above), and an eighth elongated ledge (52L figure 2 above); the seventh tongue-and-groove joint (33T figure 2 above) being peripherally connected to the right wall (3 figure 2 above); the seventh elongated ledge (33L figure 2 above) being connected adjacent and along the seventh tongue-and-groove joint (33T figure 2 above), opposite to the right wall (3 figure 2 above); the eighth tongue-and-groove joint (52T figure 2 above) being peripherally connected to the front wall (5 figure 2 above); the eighth elongated ledge (52L figure 2 above) being connected adjacent and along the eighth tongue-and-groove joint (52T figure 2 above), opposite to the front wall (5 figure 2 above); and, the seventh tongue-and-groove (33T figure 2 above) joint being engaged into the eighth tongue- and-groove joint (52T figure 2 above).
With respect to claim 8, Chiu discloses the modular cube for a vinyl record as claimed in claim 1 comprising: the arbitrary wall being a left wall (2 figure 2 above) from the plurality of lateral walls (2, 3, 4, 5 figure 2 above); the adjacent wall being a rear wall ( 4 figure 2 above) from the plurality of lateral walls (2, 3, 4, 5 figure 2 above); the interlocking mechanism comprising a ninth tongue-and-groove joint (22T figure 2 above), a ninth elongated ledge (22L figure 2 above), a tenth tongue-and-groove joint (41T figure 2 above), and a tenth elongated ledge (41L figure 2 above); the ninth tongue-and-groove joint (22T figure 2 above) being peripherally connected to the left wall (2 figure 2 above); the ninth elongated ledge (22L figure 2 above) being connected adjacent and along the ninth tongue-and-groove joint (22T figure 2 above), opposite to the left wall (2 figure 2 above); the tenth tongue-and-groove joint (41T figure 2 above) being peripherally connected to the rear wall (4 figure 2 above); the tenth elongated ledge (41L figure 2 above) being connected adjacent and along the tenth tongue-and-groove joint (41T figure 2 above), opposite to the rear wall (4 figure 2 above); and, the ninth tongue-and-groove joint (22T figure 2 above) being engaged into the tenth tongue- and-groove joint (41T figure 2 above).  
With respect to claim 9, Chiu discloses the modular cube for a vinyl record as claimed in claim 1 comprising: the arbitrary wall being a right wall (3 figure 2 above) from the plurality of lateral walls (2, 3, 4, 5 figure 2 above); the adjacent wall being a rear wall (4 figure 2 above) from the plurality of lateral walls (2, 3, 4, 5 figure 2 above); the interlocking mechanism comprising an eleventh tongue-and-groove joint (32T figure 2 above), an eleventh elongated ledge (32L figure 2 above), a twelfth tongue-and-groove joint (42T figure 2 above), and a twelfth elongated ledge (42L figure 2 above); the eleventh tongue-and-groove joint (32T figure 2 above) being peripherally connected to the right wall (3 figure 2 above); the eleventh elongated ledge (32L figure 2 above) being connected adjacent and along the eleventh tongue-and-groove joint (32T figure 2 above), opposite to the right wall (3 figure 2 above); the twelfth tongue-and-groove (42T figure 2 above) joint being peripherally connected to the rear wall (4 figure 2 above); the twelfth elongated ledge (42L figure 2 above) being connected adjacent and along the twelfth tongue-and-groove joint(42T figure 2 above), opposite to the rear wall (4 figure 2 above); and, the eleventh tongue-and-groove (32T figure 2 above) joint being engaged into the twelfth tongue-and-groove joint (42T figure 2 above).  
With respect to claim 12, Chiu discloses the modular cube for a vinyl record as claimed in claim 1 comprising: the arbitrary wall being a rear wall (4 figure 2 above) from the plurality of lateral walls (2, 3, 4, 5 figure 2 above); the adjacent wall being a cover wall (6 figure 2 above) from the plurality of lateral walls (2, 3, 4, 5 figure 2 above); the interlocking mechanism comprising a first post (top of 4 figure 2 above), a first slot (figure 5A above), a second post (top of 4 figure 2 above), and a second slot (figure 5A above); the first post (top of 4 figure 2 above) and the second post (top of 4 figure 2 above) being peripherally connected to the rear wall (4 figure 2 above); the first post (top of 4 figure 2 above) and the second post (top of 4 figure 2 above) being positioned offset from each other; the first slot (figure 5A above) and the second slot (figure 5A above) being peripherally integrated into the cover wall (6 figure 5A above); the first slot (figure 5A above) and the second slot (figure 5A above) being positioned offset from each other; the first post (top of 4 figure 2 above) being engaged into the first slot; and, the second post (top of 4 figure 2 above) being engaged into the second slot.  
Examiner Note: Rather than being two separate posts, Chius posts are continuous. The implementation of two posts, however, is considered as a change of shape of Chius design and not novel in view of the guidelines established In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The implementation of two posts is only a modification in the shape of the continuous post of Chiu and still provides the same results as Chiu (i.e. not allowing further movement of the cover in the x-direction). Essentially, Chiu and the present invention operate the same with the same working pieces, the only difference is the shape of Chius post is a continuous bar and the applications is two separate posts. In re Dailey established that a "change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results." The application has presented no argument which shows that the particular configuration of posts is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of allowing a stopping point in the x-direction from Chius invention. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.
With respect to claim 13, Chiu discloses the modular cube for a vinyl record as claimed in claim 1 comprising: the interlocking mechanism comprising a first tongue-and-groove joint (11T figure 2 above), a third tongue-and-groove joint (12T figure 2 above), a first edge-receiving groove (14 figure 2 above), and a second edge- receiving groove (13 figure 2 above); the first tongue-and-groove joint (11T figure 2 above) and the third tongue-and-groove joint (12T figure 2 above) being positioned opposite to each other across the base wall (1 figure 2 above); the first edge-receiving groove (14 figure 2 above) and the second edge-receiving groove (13 figure 2 above) being positioned opposite to each other across the base wall (1 figure 2 above); the first edge-receiving groove (14 figure 2 above) and the second edge-receiving groove (13 figure 2 above) being positioned in between the first tongue-and-groove joint (11T figure 2 above) and the third tongue-and-groove joint (12T figure 2 above); and, a receiving end of the first tongue-and-groove joint (11T figure 2 above) and a receiving end of the third tongue-and-groove joint (12T figure 2 above) being positioned adjacent to the second edge- receiving groove (13 figure 2 above).
With respect to claim 14, Chiu discloses the modular cube for a vinyl record as claimed in claim 1 comprising: the plurality of lateral walls (2, 3, 4, 5 figure 2 above) comprising a left wall (2 figure 2 above); the interlocking mechanism comprising a second tongue-and-groove joint (21T figure 2 above), a fifth tongue-and-groove joint (23T figure 2 above), a ninth tongue-and-groove joint (22T figure 2 above), and a thirteenth tongue-and-groove joint (top surface of 2 figure 2 above); the second tongue-and-groove joint (21T figure 2 above) and the thirteenth tongue-and-groove joint (top surface of 2 figure 2 above) being positioned opposite to each other across the left wall (2 figure 2 above); the fifth tongue-and-groove joint (23T figure 2 above) and the ninth tongue-and-groove joint (22T figure 2 above) being positioned opposite to each other across the left wall (2 figure 2 above); the fifth tongue-and-groove joint (23T figure 2 above) and the ninth tongue-and-groove joint (22T figure 2 above) being positioned in between the second tongue-and-groove joint (21T figure 2 above) and the thirteenth tongue-and-groove joint (top surface of 2 figure 2 above); a receiving end of the fifth tongue-and-groove joint (23T figure 2 above) and a receiving end of the thirteenth tongue-and-groove joint (top of 2 figure 2 above) being positioned adjacent to each other; and, a stopping end of the second tongue-and-groove joint (21 figure 2 above) and a stopping end of the ninth tongue-and-groove (23 figure 2 above) joint being positioned adjacent to each other.  
With respect to claim 15, Chiu discloses the modular cube for a vinyl record as claimed in claim 1 comprising: the plurality of lateral walls (2, 3, 4, 5 figure 2 above) comprising a right wall (3 figure 3 above); the interlocking mechanism comprising a fourth tongue-and-groove joint (31T figure 3 above), a seventh tongue-and-groove joint (33T figure 3 above), an eleventh tongue-and-groove joint (32T figure 3 above), and a fifteenth tongue-and-groove joint (top of 3 figure 3 above); the fourth tongue-and-groove joint (31T figure 2 above) and the fifteenth tongue-and-groove joint (top of 3 figure 3 above) being positioned opposite to each other across the right wall (3 figure 3 above); the seventh tongue-and-groove (33T figure 3 above) joint and the eleventh tongue-and-groove joint (32T figure 3 above) being positioned opposite to each other across the right wall (3 figure 3 above); the seventh tongue-and-groove joint (33T figure 3 above) and the eleventh tongue-and-groove joint (32T figure 3 above) being positioned in between the fourth tongue-and-groove joint (31 figure 3 above) and the fifteenth tongue-and-groove joint (top of 3 figure 3 above); a receiving end of the seventh tongue-and-groove joint (32T figure 3 above) and a receiving end of the fifteenth tongue-and-groove joint (top of 3 figure 3 above) being positioned adjacent to each other; and, a stopping end of the fourth tongue-and-groove joint (31 figure 2 above) and a stopping end of the eleventh tongue-and-groove joint (33 figure 2 above) being positioned adjacent to each other.  
With respect to claim 16, Chiu discloses the modular cube for a vinyl record as claimed in claim 1 comprising: the plurality of lateral walls (2, 3, 4, 5 figure 2 above) comprising a front wall (5 figure 2 above); the interlocking mechanism comprising a sixth tongue-and-groove joint (51T figure 2 above) and an eighth tongue-and-groove joint (52T figure 2 above); the sixth tongue-and-groove joint (51T figure 2 above) and the eighth tongue-and-groove joint (52T figure 2 above) being positioned opposite to each other across the front wall (5 figure 2 above); and, a receiving end of the sixth tongue-and-groove joint (51T figure 2 above) and a receiving end of the eighth tongue-and-groove joint (52T figure 2 above) being positioned opposite to a stopping end of the sixth tongue-and-groove joint (51T figure 2 above) and a stopping end of the eighth tongue-and- groove joint (52T figure 2 above) across the front wall (5 figure 2 above).  
With respect to claim 17, Chiu discloses the modular cube for a vinyl record as claimed in claim 1 comprising: the plurality of lateral walls (2, 3, 4, 5 figure 2 above) comprising a rear wall (4 figure 2 above); the interlocking mechanism comprising a tenth tongue-and-groove joint (41T figure 2 above), a twelfth tongue-and-groove joint (42T figure 2 above), a first post (top of 4 figure 2 above), and a second post  (top of 4 figure 2 above); the tenth tongue-and-groove joint (41T figure 2 above) and the twelfth tongue-and-groove joint (42T figure 2 above) being positioned opposite to each other across the rear wall (4 figure 2 above); a receiving end of the sixth tongue-and-groove joint (41T figure 2 above) and a receiving end of the eighth tongue-and-groove joint (42T figure 2 above) being positioned opposite to a stopping end of the sixth tongue-and-groove joint (41T figure 2 above) and a stopping end of the eighth tongue-and- groove joint (42T figure 2 above) across the rear wall (4 figure 2 above); the first post (top of 4 figure 2 above) being positioned adjacent to the stopping end of the sixth tongue-and-groove joint (41T figure 2 above); the second post (top of 4 figure 2 above) being positioned adjacent the stopping end of the eighth tongue-and-groove joint (42T figure 2 above); and, the first post (top of 4 figure 2 above)and the second post (top of 4 figure 2 above) being positioned offset from each other.  
Examiner Note: See post explanation under claim 12 rejection above and 35 U.S.C. 112 rejection above.
With respect to claim 18, Chiu discloses the modular cube for a vinyl record as claimed in claim 1 comprising: the plurality of lateral walls (2, 3, 4, 5 figure 2 above) comprising a cover wall (6 figure 2 above); the interlocking mechanism comprising a fourteenth tongue-and-groove joint (figure 2 above), a sixteenth tongue-and-groove joint (figure 2 above), a first slot (figure 5A above), and a second slot (figure 5A above); the fourteenth tongue-and-groove joint (figure 2 above) and the sixteenth tongue-and- groove joint (figure 2 above) being positioned opposite to each other across the cover wall (6 figure 2 above); a receiving end of the fourteenth tongue-and-groove joint (figure 2 above) and a receiving end of the sixteenth tongue-and-groove joint (figure 2 above) being positioned opposite to a stopping end of the fourteenth tongue-and-groove joint (figure 2 above) and a stopping end of the sixteenth tongue-and-groove joint (figure 2 above) across the cover wall (6 figure 2 above); the first slot (figure 5A above) being integrated into the receiving end of the fourteenth tongue-and-groove joint (figure 2 above); and, the second slot (figure 5A above) being integrated into the receiving end of the sixteenth tongue-and-groove joint (figure 2 above).  
Examiner Note: See post explanation under claim 12 rejection above and 35 U.S.C. 112 rejection above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 6497018 B1).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1, above, in further view of Chiu (US 6497018 B1). With respect to claim 10, Chiu disclosed the modular cube for a vinyl record as claimed in claim 1 comprising: the arbitrary wall being a left wall (2 figure 2 above) from the plurality of lateral walls (2, 3, 4, 5 figure 2 above); the adjacent wall being a cover wall (6 figure 2 above) from the plurality of lateral walls (2, 3, 4, 5 figure 2 above); the interlocking mechanism comprising a thirteenth tongue-and-groove joint (top surface of 2 figure 2 above), a fourteenth tongue-and-groove joint (bottom of 6 figure 2 above); the thirteenth tongue-and-groove joint (top surface of 2 figure 2 above) being peripherally connected to the left wall; the fourteenth tongue-and-groove joint (bottom of 6 figure 2 above) being peripherally connected to the cover wall (6 figure 2 above); and, the thirteenth tongue-and-groove joint (top surface of 2 figure 2 above) being engaged into the fourteenth tongue-and-groove joint (bottom of 6 figure 2 above).  With respect to claim 11, Chiu disclosed the modular cube for a vinyl record as claimed in claim 1 comprising: the arbitrary wall being a right wall (3 figure 2 above) from the plurality of lateral walls (2, 3, 4, 5 figure 2 above); the adjacent wall being a cover wall (6 figure 2 above) from the plurality of lateral walls (2, 3, 4, 5 figure 2 above); the interlocking mechanism comprising a fifteenth tongue-and-groove joint (top surface of 3 figure 2 above), a sixteenth tongue-and-groove joint (bottom surface of 6 figure 2 above); the fifteenth tongue-and-groove joint (top surface of 3 figure 2 above) being peripherally connected to the right wall (3 figure 2 above); the sixteenth tongue-and-groove joint (bottom surface of 6 figure 2 above) being peripherally connected to the cover wall (6 figure 2 above); and, the fifteenth tongue-and-groove joint (top surface of 3 figure 2 above) being engaged into the sixteenth tongue-and-groove joint (bottom surface of 6 figure 2 above).
Chiu failed to disclose of a thirteenth elongated ledge, and a fourteenth elongated ledge; the thirteenth elongated ledge being connected adjacent and along the thirteenth tongue-and-groove joint, opposite to the left wall; the fourteenth elongated ledge being connected adjacent and along the fourteenth tongue-and-groove joint, opposite to the cover wall (claim 10); a fifteenth elongated ledge, and a sixteenth elongated ledge; the fifteenth elongated ledge being connected adjacent and along the fifteenth tongue-and-groove joint, opposite to the right wall; the sixteenth elongated ledge being connected adjacent and along the sixteenth tongue-and-groove joint, opposite to the cover wall (claim 11). However, Chiu taught of ledges (refer to 21L or 11L of figure 2 above) on other locking mechanisms of the present invention, the addition of ledges to the fifteenth and sixteenth tongue-and-groove joint would restrict movement of the cover in the upward direction. Therefore, it would have been obvious to one of ordinary skill in the art of box making before the effective filing date of the claimed invention to substitute the locking mechanism between the lateral walls and base as taught by Chiu for the locking mechanism taught between the cover and left/right walls as disclosed by Chiu since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the usage of Chius base/lateral wall locking mechanism would inhibit upward movement of the cover. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 6497018 B1) in view of Shinnick (US 3308705 A).
With respect to claim 20, the references as applied to claim 1, above, disclose all the limitations of the claims except for a table adapter; a turntable; the table adapter and the turntable being externally positioned to the plurality of box walls; and, a specific wall from the plurality of box walls being mounted onto the turntable by the table adapter. However, in a similar field of endeavor, namely display products, Shinnick taught of the addition of a turntable (item 22 figure 1) with an adapter (item 14 figure 1) for the purpose of mounting the product and allowing rotation to the display article once mounted (col 1 lines 35-42). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box of Chiu to include a turntable as taught by Chen in order to allow for rotation of the display case.


Allowable Subject Matter
Claim 19 would be allowable if rewritten or amended to overcome the rejections under 35
U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 1 is rejected due to the 112(a) rejection above, however, if rewritten to overcome the rejection would be allowable. The prior art failed to teach of a ledge body that had setting holes and dowels in the center of the ledges that are intended to uphold record casings, taught in claim 17. There is no combination of prior art that could reasonably overcome these limitations and would have been obvious. Consequentially, claim 19 is rejected due to its dependencies to rejected claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735